Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Note: Citations to the Specification is to the published application, U.S. Pat. Pub. No. 2021/0019750 [“Applicant’s Specification” or “Spec.”].
¶¶ [0034], [0035]: It is believed that “website 110” is “merchant 110” in two locations as indicted in Fig. 1.
¶ [0071]: It is believed that “one or more buses 404” is “RAM” as indicated in Fig. 4.
Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–15 recite  “a apparatus” and are therefore, directed to the statutory category of “a machine.” Claims 16–20 recite  “a computer-implemented method” and are therefore, directed to the statutory category of “a process.”
Representative Claim
 
bold limitations indicating computer components, and letters for clarity in describing the limitations:
1. An apparatus in a payment network comprising: 

[A] at least one memory comprising computer program code; and 

[B] at least one processor; 

[C] wherein the computer program code is configured, when executed by the at least one processor, to cause the apparatus in the payment network to: 

[D] receive an image of a part of a payment card from an image capturing device that communicates with the payment network; 

[E] compare a physical condition of the part of the payment card shown in the received image to the physical condition of the part of the payment card shown in a stored image; and 

[F] authenticate or decline a transaction based on the comparison of the physical condition of the part of the payment card in the received image and the stored image.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “compare a physical condition of the part of the payment card shown in the received image to the physical condition of the part of the payment card shown in a stored image” in Limitation E and “authenticate or decline a transaction based on the comparison of the physical condition of the part of the payment card in the received image and the stored image” in Limitation F, which under the broadest reasonable interpretation, recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). For example, but for the computer hardware (e.g., processor, memory, and network), comparing two images of the physical condition of a 
Rep. Claim 1 recites “authenticate or decline a transaction” in Limitation F, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are: (1) mere instructions to apply the abstract idea exception; MPEP § 2106.05(f). The additional elements are: an apparatus comprising at least one memory, at least one processor, an image capturing device, a payment network, and Limitations A, B, C, & D.
Regarding the apparatus comprising at least one memory and at least one processor, the image capturing device, and payment network, Applicant’s Specification does not otherwise describe them except using exemplary language as part of a general purpose computer, or as a general purpose computer, so Examiner assumes Applicant intended merely a generic off-the-shelf computer and computer components. E.g., Spec. ¶¶ [0060] (apparatus comprising process and memory is a generic computer), [0041] (generic image capturing device), [0031] (exemplary payment network 140). 
Limitation A describes the functions of the memory storing computer program code, which merely invokes computers or other machinery in its ordinary capacity to store data. MPEP § 2106.05(f)(2). 
Limitation B recites a generic processor as explained supra. Spec., ¶ [0060].
Limitation C describes the functions of the processor communicating with the program instructions stored in memory to perform the steps of the claimed invention. This takes generic hardware and describe the functions of receiving and sending data (instructions) between the processor and memory, which merely invokes computers or other machinery in its ordinary capacity to receive and transmit data. MPEP 2106.05(f)(2). Performing the steps of the claimed invention that represent the abstract idea exception itself, Limitations E & F, simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Limitation D describes the functions of generic computer/computer components (apparatus with a processor and memory; capturing device; payment network) receiving data (an image) from an image capturing device that communicates with the payment network. This takes generic computer hardware (apparatus with a processor and memory; capturing device; payment network) and describes the functions of receiving data (an image by the apparatus); transmitting date (from the image capturing device to the apparatus); and transmitting and receiving data (between the image capturing device and payment network). This invokes computers or other machinery in its ordinary capacity to receive and transmit data. MPEP 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application. Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 16 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 16 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0076] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception. MPEP § 2106.05(f).
Dependent Claims 2–15, 17, 18, and 20 all recite “wherein” clauses that further limit the abstract idea. Dependent Claim 19 recites “sending an alarm” under a particular condition, which Examiner interprets as “transmitting” data and merely invokes a computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Conclusion 

Claims 1–20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1–3, 5–11, and 14–20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarin (U.S. Pat. Pub. No. 2020/0151719) [“Sarin”].

	Regarding Claim 1, Sarin discloses 

An apparatus in a payment network comprising: 
(See at least Fig. 1, “cared reader device 110” and associated text ¶ [0021], where the card reader device 110 is a POS terminal. The POS terminal “cooperates with the merchant server 120 to perform transactions. Id.)
at least one memory comprising computer program code; and at least one processor; wherein the computer program code is configured, when executed by the at least one processor, to cause the apparatus in the payment network to: 
(See at least Fig. 5, “memory 510,” “processor 514,” and associated text ¶ [0053] (memory 510 storing instructions and in communication with the processor 514. Fig. 5 is a block diagram of the card reader device 110, which is the claimed apparatus. ¶ [0051].)
receive an image of a part of a payment card from an image capturing device [scanner] that communicates with the payment network; 
(See at least Fig. 4, step 420, “obtain one or more images of the physical card” and associated text ¶ [0035], where the a scanner 202 is used to capture one or more images of the payment card 150. The scanner is part of the card reader device 110, which communicates with the payment network as explained supra. Fig. 2.)
compare a physical condition of the part of the payment card shown in the received image to the physical condition of the part of the payment card shown in a stored image; and 
(See at least Fig. 4, step 430, “[d]erive estimated usage data of the physical card based on the images and a usage profile associated with the user, and associated text ¶ [0036] where estimated usage data of the physical card is derived based on the captured image of the physical card and compared to “age data” stored in a user profile database 310. “Age data” is prior images of the user’s payment card stored in a user profile database 310 from previous transactions. ¶ [0036].)
authenticate or decline a transaction based on the comparison of the physical condition of the part of the payment card in the received image and the stored image. 
(See at least Fig. 4, step 435, “[a]uthenticate the transaction request based on a comparison between the estimated usage data and the age data,” and associated text ¶ [0041], where “the process 400 then authenticates (at step 435) the transaction request based on a comparison between the estimated usage data and the actual age data.” ¶ [0036] (same). “The system denies a transaction when it is determined that the estimated age of the card deviates from the actual age of the card by more a predetermined threshold.” ¶ [0017].)

	Regarding Claim 2, Sarin discloses
The apparatus in the payment network according to claim 1 and the image capturing device as explained above.
Sarin further discloses
wherein the image capturing device is included in an automated teller machine (ATM) or a point-of-sale (POS) terminal.  
(See at least Fig. 2, where “scanner 202” is illustrated in the card reader device and associated text ¶ [0013] where a scanner is used in a POS terminal or ATM machine.)

Regarding Claim 3, Sarin discloses
The apparatus in the payment network according to claim 1 and the received image as explained above.
Sarin further discloses
wherein the received image has been encoded using a coding algorithm.
(See at least ¶ [0035], where the image received was received from encoded age data on the card itself. Abstract (same).)

Regarding Claim 5, Sarin discloses
The apparatus in the payment network according to claim 1 and the computer program code that when executed by the at least one processor, [ ] cause[s] the apparatus to perform as explained above.
Sarin further discloses
wherein the computer program code is configured, when executed by the at least one processor, to cause the apparatus to: store the received image of the part of the payment card in a database.
(See at least ¶ [0044], where the received payment card is stored in a profile database 310. ¶ [0048] (same).)

Regarding Claim 6, Sarin discloses
The apparatus in the payment network according to claim 5 and the computer program code that when executed by the at least one processor, [ ] cause[s] the apparatus to perform as explained above.
Sarin further discloses
wherein the computer program code is configured, when executed by the at least one processor, to cause the apparatus to: delete the stored image after 
(See at least ¶ [0048] where “once the transaction request is authorized, the risk analysis module 132 … update[s] the usage profile 312.” The appearance of the card is stored in the user profile database 310. ¶ [0044].  The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Sarin discloses
The apparatus in the payment network according to claim 5 and the computer program code that when executed by the at least one processor, [ ] cause[s] the apparatus to perform as explained above.
Sarin further discloses
wherein the computer program code is configured, when executed by the at least one processor, to cause the apparatus to: replace a previously stored image of the payment card with the received image.  
(This limitation is not substantially difference that rejected in Claim 6 and is rejected similarly. See at least ¶¶ [0048] [0044].)

Regarding Claim 8, Sarin discloses
The apparatus in the payment network according to claim 1 and the transaction is declined as explained above.
Sarin further discloses
wherein the transaction is declined when the physical condition of the part of the payment card shown in the received image differs by a threshold from the physical condition of the part of the payment card shown in the stored image. 
(See at least ¶ [0017], where the transaction is declined when the estimated age of the payment card deviates from the actual age by more than a predetermined threshold based on the comparing step in Claim 1.)

Regarding Claim 9, Sarin discloses
The apparatus in the payment network according to claim 8 and the computer program code that when executed by the at least one processor, [ ] cause[s] the apparatus to perform as explained above.
Sarin further discloses
wherein the computer program code is configured, when executed by the at least one processor, to cause the apparatus to: sending an alarm to a customer when the transaction is declined.
(See at least ¶ [0052], where notification is sent to the card reader device 110 when a transaction is declined.)

Regarding Claim 10, Sarin discloses
The apparatus in the payment network according to claim 1 and the transaction is authenticated as explained above.
Sarin further discloses
wherein the transaction is authenticated when the physical condition of the part of the payment card shown in the received image matches the physical condition of the part of the payment card shown in the stored image by a threshold.
(See at least ¶ [0017], where the transaction is declined when the estimated age of the payment card deviates from the actual age by less than a predetermined threshold based on the comparing step in Claim 1.)

Regarding Claim 11, Sarin discloses
The apparatus in the payment network according to claim 1 as explained above.
Sarin further discloses
wherein the threshold is a predetermined threshold value 
(See at least ¶ [0017], where the threshold is a predetermined threshold. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 14, Sarin discloses
The apparatus in the payment network according to claim 1 and the part of the payment card as explained above.
Sarin further discloses
wherein the part of the payment card includes at least one of 
(See at least ¶¶ [0011], [0014], “scratch”. “OCR algorithm … applied to the images to obtain a card number.” ¶ [0018]. The color of a particular location on  a payment card image corresponds to a logo of the issuing bank. ¶ [0044]; Claim 14. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by  

Regarding Claim 15, Sarin discloses
The apparatus in the payment network according to claim 1 and the image capture device as explained above.
Sarin further discloses
wherein the image capture device comprises at least one of 
(See at least Fig. 2, “scanner 202”. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
	
	Regarding Claim 16, the limitations are not substantially different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Sarin for the same rationale presented in Claim 1 supra.

Regarding Claims 17, 18, 19, and 20, Sarin discloses
The computer-implemented method performed by the payment network according to claim 16 as explained above.
The remaining limitations of Claims 17, 18, 19, and 20, are not substantively different than those presented in Claims 2, 8, 9, and 10, respectively, and are therefore, rejected, mutatis mutandis, based on Sarin for the same rationale presented in Claims 2, 8, 9, and 10, respectively, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sarin, as applied to Claims 1–3, 5–11, and 14–20 above, and further in view of Agashe et al. (U.S. Pat. Pub. No. 2012/0310756) [“Agashe”].

Regarding Claim 4, Sarin discloses
The apparatus in the payment network according to claim 3 and the coding algorithm as explained above.
Agashe discloses
wherein the coding algorithm is Base64.
(See at least ¶ [0028], where the server encodes an image of the handwritten signature using base64 algorithm. At the time of a payment transaction, the encoded handwritten signature image is received by and displayed on a POS terminal. Abstract; Fig. 2, step 1004.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have encoded received images using coding algorithm Base64 as explained in Agashe, to the known invention of Sarin, with the motivation to improve security of the authentication process when using POS terminals and thereby reduce fraud. Agashe, ¶ [0010].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sarin, as applied to Claims 1–3, 5–11, and 14–20 above, and further in view of Kumar et al. (U.S. Pat. Pub. No. 2019/0388182) [“Kumar”].

Regarding Claim 12, Sarin discloses
The apparatus in the payment network according to claim 11 and the predetermined threshold as explained above.
	Sarin discloses comparing two images to determine whether they match within a predetermined threshold for payment authentication. ¶ [0017]. If the two images do not match within a predetermined threshold the payment transaction is denied. Id. Sarin does not explicitly disclose the predetermined threshold value of 75%.
Kumar discloses
wherein the predetermined threshold value is 75%.  
(See at least ¶¶ [0076], where Kumar discloses the comparison of two images within a predetermined threshold of 75% to determine the likely match.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have used a predetermined threshold of 75% for a likely match between two images as explained in Kumar, to the known invention of Sarin, with the motivation to have a high degree of certainty that the images match. Kumar, ¶ [0076].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarin, as applied to Claims 1–3, 5–11, and 14–20 above, and further in view of Burri et al. (U.S. Pat. Pub. No. 2019/0147156) [“Burri”].

Regarding Claim 13, Sarin discloses
The apparatus in the payment network according to claim 11.
Sarin discloses comparing two images to determine whether they match within a predetermined threshold for payment authentication. ¶ [0017]. If the two images do not match within a predetermined threshold the payment transaction is denied. Id. Sarin does not explicitly disclose the threshold value is decreased when an additional fraud prevention tool is used.
Burri discloses
wherein the dynamic threshold value is decreased when an additional fraud prevention tool is used.
(See at least ¶ [0067] where the threshold value is lowered per the transaction type and whether authentication of multiple biometric and/or account information is provided. ¶ [0075].)
It would have been obvious to one of ordinary skill in the art at the time of filing to the threshold value is decreased when an additional fraud prevention tool is used as explained in Burri, to the known invention of Sarin, with the motivation to reduce the level of security burdening consumers when there is a very high confidence the transaction is authentic. Burri, ¶ [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694